Exhibit 10.16

AMENDMENT TO THE INVESTMENT ADVISORY AGREEMENT

THIS AMENDMENT TO THE INVESTMENT ADVISORY AGREEMENT is made as of September 15,
2005, by and between EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland
corporation (the “Fund”), U.S. TRUST COMPANY, N.A., a California corporation and
national bank acting through its investment advisory division, U.S. Trust
Company, N.A. Asset Management Division (the “Manager”), and LaSALLE INVESTMENT
MANAGEMENT, INC., a Maryland corporation (the “Advisor”).

W I T N E S S E T H:

WHEREAS, the Fund and the Manager are parties to a Management Agreement dated as
of December 23, 2004, pursuant to which the Manager is responsible for the
day-to-day management and administration of the Fund; and

WHEREAS, the Fund and the Adviser are parties to an Investment Advisory
Agreement dated as of December 23, 2004, pursuant to which the Advisor serves as
the investment advisor for the Fund; and

WHEREAS, the Fund, the Manager and the Adviser desire to amend the Investment
Advisory Agreement to change the defined term “Net Distributable Cash” to
“Variable Fee Based Amount” and to make certain other, minor, technical changes
in how that definition works.

NOW, THEREFORE, the parties hereby agree as follows:

1. The definition of “Net Distributable Cash,” as stated in Exhibit A to the
Investment Advisory Agreement is revised as follows:

“Variable Fee Base Amount” is meant to reflect the Fund’s ability to generate
cash from normal operations for purposes of calculating certain management and
advisory fees, and it is not intended to be an actual measure of cash available
for dividend distributions. It shall be calculated beginning with net income of
the Fund from Managed Assets of the Advisor for the fiscal period, as calculated
under GAAP consistently applied, and adjusted for the following factors (without
duplication):

Add back depreciation of assets.

Add back amortization of intangibles.

Add back depreciation of tenant improvements and tenant allowances.

Add back amortization of deferred leasing costs and deferred financing costs.

Subtract capitalized expenditures related to the normal and recurring operations
and maintenance of the Real Estate Investments (e.g. building improvements,
lease-hold improvements, property leasing expenditures and land improvements).



--------------------------------------------------------------------------------

Subtract gains and add back losses from sales of real estate investments.

Add back the Variable Portion of the Advisor’s Asset Management Fee and the
“Variable Portion” of the Manager’s “Management Fee” (as those terms are defined
in the Management Agreement).

Subtract gains and add back expenses for changes in accounting methodology.

Subtract income caused by the straight-lining of rental income and add back
expense from the straight-lining of interest expense (including straight-lining
of lease termination payments).

Subtract gains and add back losses of hedging through derivatives.

Add back the effects of impairment (per FAS 144).

Subtract gains and add back losses from extraordinary items.

Adjust the Fund’s income from unconsolidated joint ventures and discontinued
operations, and expenses from minority interests, in the same manner described
above.

Add back/subtract other adjustments to/from GAAP net income that more
appropriately “follow the cash” generated by the investments (examples include
preferred returns, guaranteed returns, rebates of real estate tax expense, etc.)
plus any deductions from the cash generated by the investments for non-operating
items (for example the Fund’s proportionate share of principal payments on
debt).

The amortization of principal and repayment of debt are not subtracted from the
Fund’s net income in arriving at the Variable Fee Base Amount.

Other modifications to net income may be made by the Advisor, with approval of
the Manager, to cause Variable Fee Base Amount to better reflect normal cash
flow from operation of Managed Assets on a consistent basis. If the calculation
of the Fund’s net income is altered under GAAP, appropriate modifications shall
be made to this definition to make such changes immaterial to the calculation of
Variable Fee Base Amount.

2. All references to the term “Net Distributable Cash” in Exhibit C are replaced
with the term “Variable Fee Based Amount.”

3. The Investment Advisory Agreement, as expressly amended hereby, shall
continue in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT TO THE
INVESTMENT ADVISORY AGREEMENT as of the day and year first above written.

 

EXCELSIOR LASALLE PROPERTY FUND, INC. By:  

/s/ James D. Bowden

  Name:   James D. Bowden   Title:   President

U.S. TRUST COMPANY, N.A.

By:  

/s/ James D. Bowden

  Name:   James D. Bowden   Title:   Managing Director

LaSALLE INVESTMENT MANAGEMENT, INC.

By:  

/s/ C. Allan Swaringen

  Name:   C. Allan Swaringen   Title:   Managing Director